PD-1083&1084&1085-15
PD-1083&1084&1085-15                                              COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 8/19/2015 3:05:45 PM
                                                                    Accepted 8/20/2015 1:24:56 PM
                                                                                    ABEL ACOSTA
                  Nos.                                                                      CLERK

            IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                    TADARRIAN ANTWOINE JOHNSON,
                            Petitioner–Appellant

                                        v.

                            THE STATE OF TEXAS,
                                Respondent–Appellee


                      Petition for Discretionary Review
              from the Fifth District Court of Appeals at Dallas
      Cause Nos. 05-14-00791-CR, 05-14-00792-CR, and 05-14-00793-CR

                 Appeal from the 204th Judicial District Court
                           of Dallas County, Texas
           Cause Nos. F13-59105-Q, F13-59106-Q, and F13-59536-Q


                   MOTION FOR EXTENSION OF TIME
           TO FILE A PETITION FOR DISCRETIONARY REVIEW



      Tadarrian Antwoine Johnson, Appellant below, respectfully submits this

Motion for an Extension of Time to File a Petition for Discretionary Review in the

above–styled and numbered causes. In support of this Motion, he shows this

Honorable Court the following:



                                                         August 20, 2015
                                         I.

      Appellant entered an open plea of guilty to burglary of a building,

aggravated assault of a public servant, and evading arrest. The trial court found

Appellant guilty of all three charges. The trial court sentenced him to ten months’

imprisonment in the burglary of a building and evading arrest cases and ten years’

imprisonment in the aggravated assault case.

                                         II.

      The Court of Appeals affirmed the trial court’s judgments in a memorandum

opinion and judgment filed on July 31, 2015. Johnson v. State, Nos. 05-14-00791-

CR, 05-14-00792-CR, and 05-14-00791-CR, 2015 Tex. App. LEXIS 8110 (Tex.

App.—Dallas July 31, 2015) (mem. op., not designated for publication). Appellant

did not file a motion for rehearing. Appellant’s petition for discretionary review is

due on or before August 30, 2015. See TEX. R. APP. P. 68.2(a); see also TEX. R.

APP. P. 4.1(a). Any motion for extension of time to file a petition for discretionary

review is due on or before September 14, 2015. See TEX. R. APP. P. 68.2(c); TEX.

R. APP. P. 4.1(a).

                                        III.

      The facts relied upon to show good cause for this requested extension are as

follows:

      1. Appellant was represented by court appointed counsel during appeal of
                                         2
         this case to the Court of Appeals.

      2. It is undetermined at this time whether Appellant will proceed pro se for
         purposes of filing a Petition for Discretionary Review. Additional time is
         needed for consultation between appellate counsel and Appellant on this
         issue.

      3. If Appellant proceeds pro se, then additional time will be needed to
         prepare and file the Petition pro se or to seek other legal assistance in
         filing the Petition.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Honorable Court extend the time for filing a Petition for

Discretionary Review for sixty days.

                                       Respectfully submitted,

                                       Lynn Richardson
                                       Chief Public Defender
                                       Dallas County

                                       Katherine A. Drew
                                       Chief, Appellate Division
                                       Dallas County Public Defender’s Office

                                       /s/ Julie Woods
                                       Julie Woods
                                       Assistant Public Defender
                                       Dallas County Public Defender’s Office
                                       State Bar Number: 24046173
                                       133 N. Riverfront Blvd., LB 2
                                       Dallas, Texas 75207
                                       (214) 653-3550 (telephone)
                                       (214) 653-3539 (fax)
                                       Julie.Woods@dallascounty.org

                                       Attorneys for Petitioner
                                         3
                        CERTIFICATE OF SERVICE

       I certify that a true copy of the foregoing Motion for Extension of Time to
File a Petition For Discretionary Review was served on the Dallas County District
Attorney’s Office, Appellate Division, 133 N. Riverfront Blvd., LB-19, 10th Floor,
Dallas, Texas 75207, by eServe on August 19, 2015.

      I further certify that a true copy of the foregoing Motion for Extension of
Time to File a Petition For Discretionary Review was served on Lisa C. McMinn,
the State’s Prosecuting Attorney, P.O. Box 13046, Capitol Station, Austin, Texas
78711, by eServe on August 19, 2015.

                                     /s/ Julie Woods
                                     Julie Woods




                                        4